Case 1:20-cv-01469-DLF Document 113 Filed 12/01/20 Page 1 of 2
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

Black Lives Matter D.C., et al.

Plaintiff(s)
Case No.: 1:20-cv-01469-DLF

vs.

Donald J. Trump, President of the United States of America, et al.

Defendant(s)
AFFIDAVIT OF POSTING

I, Abel Emiru, a Private Process Server, being duly sworn, depose and say:
That I am over the age of eighteen years and not a party to or otherwise interested in this matter.

That I have been duly authorized to make service of the Summons and Third Amended Class Action Complaint in the above
entitled case.

That on 11/25/2020 at 5:02 PM, I served Helmet Number S735 a/k/a Officer Lawrence Sinacore, U.S. Park Police at 3048 S.
Buchanan Street, Apartment A1, Arlington, Virginia 22206 by posting the Summons and Third Amended Class Action Complaint
on the unit door. The date and time of all attempts at personal service were made on: 11/06/2020 at 7:17 PM, 11/16/2020 at 8:03
PM, 11/22/2020 at 8:01 PM, and 11/25/2020 at 5:02 PM.

In addition, a copy of the same was mailed on 11/30/2020 to Helmet Number S735 a/k/a Officer Lawrence Sinacore, U.S. Park
Police at 3048 S. Buchanan Street, Apartment A1, Arlington, Virginia 22206, via first class U.S. Postage prepaid.

I declare under penalty of perjury that this information is true.

 

[Al [acne

Executed On

 

 

Abel Emiru

Client Ref Number:0091224.00016
Job #: 1582701

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
CeSd POGUE LEGOLBIE 'PiocUMent 853 Fifdlh dost! 2Pageane & 20 2
AO 440 (Rev. 06/12; DC 3/15) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the

District of Columbia

Black Lives Matter D.C. et al.,

 

Plaintiff(s)

Vv. Civil Action No. 1:20-cv-1469

Donald J. Trump et al.,

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) LAWRENCE SINACORE a/k/a Helmet Number $735
Officer, U.S. Park Police
1100 Ohio Drive, S.W.
Washington, D.C. 20242

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Kaitlin Banner
Washington Lawyers' Committee for Civil Rights and Urban Affairs

700 14th Street, NW, Suite 400
Washington, DC 20005

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D, CAESAR, CLERK OF COURT

Tate: 10/16/2020 /s/ Erica Garmendez

 

Signature of Clerk or Deputy Clerk

 
